Case 1:20-cv-00397-TH-ZJH Document 4 Filed 11/16/20 Page 1 of 2 PageID #: 22



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DAMON ELLIOTT                                     §

VS.                                               §                 CIVIL ACTION NO. 1:20cv397

UNITED STATES OF AMERICA                          §

        MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Movant Damon Elliott, an inmate confined at the Federal Correctional Complex in Fairton,
New Jersey, proceeding pro se, brought this motion to vacate, set aside or correct sentence pursuant

to 28 U.S.C. § 2255.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the motion to vacate.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Movant filed objections to the magistrate judge’s Report and Recommendation.

       The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). Movant disagrees with the report, but he provides no

factual or legal support for his conclusory assertion. After careful consideration, the court concludes

movant’s objections should be overruled.

       Furthermore, movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional


                                                  1
Case 1:20-cv-00397-TH-ZJH Document 4 Filed 11/16/20 Page 2 of 2 PageID #: 23



right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).
       Here, movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by movant are not novel and have

been consistently resolved adversely to his position. In addition, the questions presented are not

worthy of encouragement to proceed further. Therefore, movant has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                             ORDER

       Accordingly, movant’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. A

final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

       SIGNED this the 16 day of November, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge



                                                  2
